Clark, Judge,
concurring.
As I voted with the minority in Liberty Mut. Ins. Co. v. Bray, 136 Ga. App. 587, and with the majority in the instant case, I deem it proper to explain what at first blush appears to be an inconsistency.
In my view, there is no contrariety in my position because of the difference in facts. In Bray the employee was crossing a country road to reach the company’s parking lot. Here the employee violated those statutes which forbid motorists from passing another vehicle on a hill, crossing into the left lane of a highway marked with a yellow line to the right of the center line. Bray’s conduct may have been negligence but should not be considered as malum in se. On the other hand, Rollins undertook the wilful and conscious doing of an act of a criminal or quasi-criminal nature which brought him within the statutory bar of "wilful misconduct.”